t c memo united_states tax_court george l willis and d thomas-willis petitioners v commissioner of internal revenue respondent docket no filed date george l willis and d thomas-willis pro sese elaine l sierra and thomas g schleier for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in by order dated date this case was removed from small_tax_case status and the letter s was deleted from the docket number effect for the taxable_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure after concessions the issue for decision is whether petitioner george l willis' social_security_benefits include the worker's compensation payments he received during that year the deficiency resulted from respondent's determination that petitioners failed to include dollar_figure of petitioner george l willis' social_security_benefits in taxable_income respondent conceded that the unreported income attributable to the taxable_portion of petitioner george l willis' social_security_benefits is a lesser amount than the dollar_figure asserted in the notice_of_deficiency based on the limitation provisions of sec_86 and that such lesser amount is dollar_figure petitioners conceded that if the worker's compensation that petitioner george l willis received in is taxable as social_security_benefits petitioners are liable for tax on unreported income in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by reference petitioners resided in union city california when their petition was filed hereafter references to petitioner in the singular shall denote george l willis on date petitioner suffered a career-ending back injury while performing services as a longshoreman in the employ of matson terminals inc matson as a result of petitioner's back injury and in accordance with the longshore and harbor workers'_compensation act currently codified pincite u s c secs matson paid worker's compensation benefits to petitioner for temporary disability from date to date and for permanent disability from date through and including taxable_year in addition to receiving worker's compensation benefits during petitioner received social_security disability benefits a notice of award dated date from the office of disability and international operations of the social_security administration announced that petitioner was entitled to monthly disability benefits from social_security beginning date however the notice explained in petitioner and matson reached a settlement resolving petitioner's worker's compensation claim relating to his injury as well as a claim relating to a injury matson paid the settlement amount due to petitioner in the parties have stipulated that the settlement of petitioner's worker's compensation claims in did not affect his worker's compensation benefits or social_security disability benefits paid in prior years when we figure how much to pay you we must deduct certain amounts such as medicare premiums and worker's compensation offset we have to take into account your weekly workers'_compensation payment when we figure your social_security_benefits because you receive this payment we are withholding the benefits you are due petitioner's form ssa-1099 social_security_benefit statement reports that petitioner received total benefits for in the amount of dollar_figure the form ssa-1099 reports that dollar_figure of that total was paid_by check or direct deposit dollar_figure was attributable to medicare premiums and dollar_figure was attributable to worker's compensation offset on their form_1040 u s individual_income_tax_return filed jointly petitioners reported social_security_benefits received in the amount of dollar_figure they further reported that only dollar_figure of that amount was taxable petitioners reported adjusted_gross_income for in the amount of dollar_figure respondent determined that the worker's compensation petitioner received during must be included in his social_security_benefits the deficiency at issue results from the corresponding increase in petitioners' adjusted_gross_income because of such inclusion petitioner contends that his worker's compensation benefits should not be taxable because matson paid them from a self- insured fund gross_income includes all income from whatever source derived unless specifically excluded sec_61 generally gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_104 however gross_income generally includes social_security_benefits in an amount equal to the lesser_of one-half of such benefits received during the taxable_year or one-half of the excess over certain base amounts sec_86 the base_amount for taxpayers filing a joint_return for taxable_year is dollar_figure sec_86 sec_86 provides that if any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen's_compensation_act the term social_security_benefit includes that portion of such benefit received under the workmen's_compensation_act which equals such reduction sec_86 was added by the social_security amendments of publaw_98_21 97_stat_80 the house report states in relevant part your committee's bill provides that social_security_benefits potentially subject_to tax will include any workmen's_compensation whose receipt caused a reduction in social_security disability benefits for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen's_compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite u s c c a n the facts are not in dispute petitioners stipulated that during petitioner received worker's compensation payments in the amount of dollar_figure and that the social_security disability benefits he was otherwise entitled to receive for that year were reduced or offset by an equivalent amount petitioner's form ssa-1099 reports the same undisputed facts the language of sec_86 is unambiguous and the statute contains no exceptions neither the clear language of the statute nor the explanation in the legislative_history quoted above provide any suggestion of a modification or exception based on the circumstance that petitioner's worker's compensation benefits were paid from the employer's self-insured fund pursuant to sec_86 we must hold that petitioner's social_security_benefits for include the dollar_figure offset corresponding to his worker's compensation payments respondent is sustained on this issue decision will be entered under rule
